We should never ruthlessly invade the sanctuary of the prisoner's own breast for evidence to convict him. We should enter only, and even then with hesitation, when he voluntarily opens the door and invites us in. Here there is not a voluntary feature in the whole transaction connected with the prisoner's confession.
(1.) He was trying to escape and was twelve miles away when he was overtaken by three armed men who were in pursuit; and when asked by them "what are you doing here?" he tried to evade by answering, "Just walking about."
(2.) He was then asked, "What made you kill Charles Goy?" Again he tried to evade by asking of them, "Is he dead?"
(3.) Instead of answering this question and awaiting his reply, they flout him and say, "You ought to know whether he is dead, you killed him."
Finding that he could not evade, and that there was no escape from answering, and unwilling to confess guilt, he at length answered, "I thought to shoot him in the legs; I did not intend to kill him." Now the question is not whether they used any words of threat or promise, but whether the confession was voluntary? That is the question. Here were three men in pursuit with arms in their hands, which would take no evasion or denial; and yet there was not an answer of the prisoner which was not dragged out of him; and yet they say it was voluntary; because they say, "The prisoner did not *Page 328 
appear to be at all frightened." We are so constituted that a trifle may shake the nerves and flush the face; but when a great danger threatens harm, all our powers gather for the conflict, and we may appear composed. A timid lady may scream at a butterfly, and look a lion in the face if need be. But still, whether the prisoner appeared to be frightened or not, is not the question; but whether his confessions were voluntary. And it is very clear that they were not.
The error in admitting the confessions entitles the prisoner to a new trial, and therefore it is not necessary that we should decide several other points presented by the record. We think however that it is not improper to remark that we have doubts whether the case, as presented to us now, is more than manslaughter.
There is error. Venire de novo. Let it be certified with this opinion.
PER CURIAM.                                 Venire de novo.